Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Paul et al. teach a running gear, the running gear comprising a chassis and wheel suspensions, the wheel suspensions including longitudinal links and transverse links and being for the attachment of wheels to the chassis; a body structure, which has an underfloor and/or an underfloor paneling, the underfloor and/or the underfloor paneling exposing the longitudinal links and the transverse links of the wheel suspensions; separate paneling parts for the longitudinal links and the transverse links of the wheel suspensions, a paneling part having a recess via which air can be fed for cooling purposes to a brake which corresponds to a respective one of the wheels; and a flow guide element upstream of a respective separate paneling part of the paneling parts as viewed in a flow direction of the air, the flow guide element being connected to the underfloor or to the underfloor paneling and which, together with the respective separate paneling part, divides up the air flow into: a first air flow, which can be fed, upstream of the recess, via a first flow channel of the respective separate paneling part to a first region of the respective brake.
Zschocke et al. teach a motor vehicle comprising running gear, the running gear comprising a chassis and wheel suspensions, the wheel suspensions including longitudinal links and transverse links and being for the attachment of wheels to the chassis; a first air flow, which can be fed to a first region of the respective brake, and into a second air flow, which can be fed via a second flow channel to a second region of the respective brake.

Spolaore et al. teach a flow guide element upstream of a respective separate paneling part as viewed in a flow direction of the air, the flow guide element being connected to the underfloor or to the underfloor paneling and which, together with the respective separate paneling part.
The prior art of record does not teach a flow guide element being connected to the underfloor or to the underfloor paneling and which, together with the respective separate paneling part, divides up the air flow into: a first air flow, which can be fed, upstream of the recess, via a first flow channel of the respective separate paneling part to a first region of the respective brake, and into a second air flow, which can be fed via the recess of the respective separate paneling part and via a second flow channel of the respective separate paneling part to a second region of the respective brake or a respective separate paneling part of the paneling parts has a recess via which air can be fed for cooling purposes to a brake which is assigned to a respective wheel of the wheels, wherein the respective separate paneling part is fastened at one side to a transverse link, of the transverse links of a respective wheel suspension of the wheel suspensions, and at a second side to a longitudinal link, of the longitudinal links of the respective wheel suspension, the respective separate paneling part being fastened fixedly or rigidly to one of the transverse links or the longitudinal link and movably or flexibly to the other of the transverse link or the longitudinal link, in order, firstly, to be .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE TORRES WILLIAMS whose telephone number is (571)272-7127.  The examiner can normally be reached on Monday - Wednesday, 6:30AM-2:30PM, Thursday, 6:30AM - 10:30AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/MELANIE TORRES WILLIAMS/
Primary Examiner
Art Unit 3657



MTW
March 27, 2021